145


OFFICE   OF THE ATTORNEY    GENERAL   OF TEXAS
                   AUSTIN
                                                                      146




                                tbtFnar,swut    rtaslfswh
                                 P semsd la erg Q11,county
                                              urwnt per
                                               lmlrn      tsx-




hsrsiLnonsto8, s&all be m&s mitsbk        to ss%d suthorlty
am tmwlu pr~~L&sd for unl6SS and until.  SStclAuthOrlty
ahs~l hsrs first rs,aSfW8 s'raotb urAilie8   met64 or
&errics 8 great sria/erII.
                         ‘lua &&¶/or se sdnms?asat         or
sufftolent81x8 trln*rcn3ebly tosure tbs aorgrletbibuf
suahaGemZnstedsIY3 oooplotmaqstsr~         l.mlpr-at
on8 aof&r& ti  the Colorsdu Alnr  5ad Its    trib&srtis
thereto sub vrter thsrsaf:88 lay be spprws8        by tt18
Eosrd   Gf u6tsr~   BnglraesW   ur   tlw   %tsk   of   xwms,   Suoh
garc9lb%.at.T.Youagblood              - ssga   3




      spprwsl tu be osrtti%ed to the C6mptrcillsr       at the
      otstsbgsetdEomd         dYoter?&gluo8mi      prwldsd,
      hwewerS thst 8 legally birkdiagoomaitwnt        froln
      the United Statea VP Aw~l~8       folralpoheat    end/or
      loen eud/orsdvsmmasntshsllbs          awwrusd   88 ths
      avasivin& thsmoS~ .uahgnat.nd/ar          laansnd/or
      SdVSIIO(MlbEt tc? kS WSd fSr   thS p~OS.8    iOX whlah
      ssiC Authority    vs. ameted, end ln sooadsws       with
      the J?rwL81ms 6f thco Aat, em the tsxes hamby
      dgted,‘vl      g~lnte8 shsll k uasd mlyto
          Drl          sdl/ar  interest dum ttn said 9i3ied
      st8ta   Of-P wrJ.0.  by rsssQn  Q any 1Gsa sn8/ar
      sd”nkaeat     obtained   Lo soowdmm~  vlth tbs pswl-
      siotam of tw.8 MtJ     em in the event no grslltsm/cp
      Zaon sm3/sr edvaaawsat it3the Sum cb et Lssst Two
      Nllltcm ($2,OJO,OW.OG) Dollam bra beea rooslved
      by said Authceltr, as hrnln ooatrolplsted,w
      Jaiausrgl,~J08,thsnthsg.1*ntsgd/ce    domtlim4C
      said    tssss to @@Id Authority          fl’cm   ths   Stsk    cf ‘hxss
      hOl’.iZl PpWkdSd   f6T ShSll    k        tit     Srd   VOtdJ   prO-
      vIAma h
            ,Gv*vsr th
                    , stin th elvmtit
                                    tb                       g r ea *l&
                                                                    t   l/ w
      laud ord/orsdvs~~antfratb~Unitsd                Stsks OF
      Awrlos is not roostrob by Jsnuery 1, 131t8,811 c#
      raIdImcwys, twthsr       with soy sawwd       llatersst
      VmwxI,   shsllbsby     thsstsw    TsuaswwCplsOsd        10
      thsusnsrolAslmlrrrPum*        xftbsgPaatsad/orloso
      s~/crr~~aoornebr~~a~s~toshrU~                          n-
      ooivsd by said Authority    trap ray de~rtwnt        of
      @weruwnt   set up se 810 @gem7 by tb Unlkd          Btstw
      et hwrios, 10 Shall bs toQatmmd se hsvLng bssu m-
      oelve8 frw the Bnlts8 8tstis of Amsriaa vithto ths
      wsn.ll~gOp thl.aAot. It u expm**ly          pctnaded,   ba-
      ever,    ttamt tba fact thst suy         prWi.lon       of this    ses-
      tion    wp not hem lmea Calm                v&t&       within   tb   time
      or in the msmsr hsrsin rsqutrns, s&l1 not et say
      tima ln~~llt30krSub-seotionR, Sseticm 2, but 8ald sub-
      dlvlsion #bell nmsln in Cull ioms end elfact wtvlth-
      StemLug.


              Ywtio n        17-b‘ Aota 193tj,42kh ~gL@~@tw,             Bsgulsr Sssston,
t’b&+iW   126,    if.   E.    77, mWibC?8 88 fGllW8:
149   L
     Hemamble L. '2.Y-blood                - P81P,6




I8RO. PPQjea                          Fetal wti-      Alldamt#   Zbat8tivr, Ad4ltLooll
                                   rted Fedmel         to d&m    rllos8tIma to 0   let.
                                       owt                       fW  t&We1   8ftaP “s   18081
                                                                 m8X’ lid?   $Wr    2947
17    SIR   Am@10   &8-
      lP vo 1 ma
               r 4fl4 64 ’
      -rothwI~.i;r..&.$6,800,000
        Ja -8                                         W45,lOO    $e,OOO~Ooo Sb,!+,900
       1!541bleed Gve?rol aat
       of. -g15#yh
       Cmg.,
       EOFtb fill d8r kih get&B
       OQQtirol,OOWWts   8$&11W8?,
       lOW.8,    flood    V8118,     8ad
       ch8Im.l lsapawmpnrrtr.
       Puada 8m r+pulr*d fW?
       oQnttr4wt0an OS the pm-
       pWMfOI%      iC& p18tu 8nd
       5pIiUlf’fOieotiOW    8Dd f4P
       lnitfmtlcc      4s aeastruotiQQ.
       Tbr $n'ojwt vi.11psOvfd8
       flood g&lw#atiaa few SW
       Amlo   end aubrt8ntL81 pro-
       teotfon to tw vrll%f~ ce
       thrrlc.verCcyho 8md CQlO-
       r6dc.l
            fiivolw,
RonorRhle L. T. Yowblood    - Psga 8


     accordance with the provlalons of the Flood Control
     Act, approved June 22, 1936, as amended end eupple-
     mented, IncludLay printing and bindi=, newapepers,
     hwbooK6,    boolcsof refererlce,periodicals, and of-
     fice, SUpp1it38 and tHJti&UIJr-:nt
                                   r8QUiZWd in the Office
     of the Chief of l?ngineernto carry out the purposes
     of this epproprlstlon, and for the purchase in the
     flscnl year 1947, of not to exceed two hundred motor-
     propelled peasenger-carz+yUg vehicles, and for pralim-
     lnary examlnatlona, aurveya, and contlngencles in con-
     nection with the flood control, $144,065,000. . . .
               "Approved J4Jy2, 1946.*
            This Department C0n8Cr~ea     the prOViSiOII3 Of 3eCthiIs 17
anrl  17A of the Texas statute   creating   the Upper Colorado River
Authority,   aa amended by 8. 8. 93, of the 4&h Leg., in the follov-
lng mt?nner: (1) Re@nning with the fiscal year of September 1, 1944,
The Stete of Texas donated end granted the Upper Colorado River the
ed valorem taxes opeclfled in the till. (2) The taxes $0 daneted
and gmnted shall not be made avslleble to said Authority, however,
until m legally bIndlag     oommltment le received by the Authority from
ihe United States   Qovernment   of euffloient size to reaeonablg lnaure
the completion of auoh co-ordinNed end completed eyatam of lm-
provement end aontrol of the Colorado River 88 approved by the Board
of Water Engineers of the State of Texas. (3) If IIlegelly blndin(l
conuUtment in et least the sum of $2,000,000 is received by Jenu@ry
1, 1948, by the Authority from the United S%tes Sovernem@nt, the
donntlon end grant of taxes by Che Stste of Texas shell not be 0~11
and void but such taxes ahell not be mede Available to the Authority,
until a legellg binding commitment is received of e aufflclunt size
to reesonably insure a completion of the entire project aa specified
by the statute. The commitment for the entire project, however, is
not required to be received by Jnnusrg 1, 1948.
          As evidenced t-y the action and leglaletion of the Congress
of the United States, hereinabove set out,     through It6 offlcla3 re-
ports end Public Laws, there hea been an authorieation end adoption
by the United States Government of the lnltiatfon     and completion of
the yen Angelo Rerervolr plood ControL Project whloh includes the
Flood Control project of the North Conch0 River. By virtue of the
provisions of Pu5llc L%iw379, 79th Congress. Seuond Session, H. R.
5400, there hss been a specific appropriation paeeed uy the federal
government for flood control purpo~ee to be expended wader previous
    HoxioPableL. T. Youngblood - Page 9

    authorieation of $144,065,0o0.00   and specifically deeigneted
    for "San Angelo Reservoir and Floodway, Texas (In addition to
    $40,000.00 allowed by House for advanced planning) $2,000,000.00".
    It is the opinion of this department that the Congress of the
    United States of America by virtue   of its adoptlon of the said
    Texas Flood Control Project and ite appropriation toward the
    initiation end final completion of same has made to the War me-
    partment an appropriation in at least the sum of $2,000,0~.00.
    If before January 1, 1948, a contract or agreement is entered
    between the War Department and the Authority whereby the War
    Department commlts to the Authority the $2,000,000.00 appropriated
    by the United Statea Government, we vi11 be glad to render an
    opinion a8 to whether there Is a legally binding   commitment in at
    least the sum of $2,000,000.00 a8 required and contempleted under
    Section 17A of the Texas Statute.
              We do not say, nor do ve so intend herein to say, that
    there has been a legally binding oonnnltmentaa contemplated by the
    Texas Statute, by the government of the United States concerning
    the authorlzatlon and finnnclng of the whole Flood Control Project
    herein considered. This department's answer to your firat submitted
    question is that a 1egalJ.ybinding conmitment in at least the EIMI
    of $2,000,000.00 haa not been received by said Authority from the
    United States Oovernment, a8 contemplated under the provisions of
    Section 17, 88 amended by the 48th Legislature. The donation and
    grant of taxes by the State of Texas ohall not be made available
    to the Authority until a legally binding commitment 18 received
    of sufflclent size to reaaonably insure a completion of the entira
    project as set out by the Texas Statute. The commitment for the
    entire project, however, Is not required to be received by January 1,
    1948.
              For the purpose Of .SiSVePing your second qUeStiOn, we quote
    In part from eection 17A, as amended by the 48th Legislature:
              II
               . . . the taxes herebv donated and nranted shall
         be used only to repay the p&.nclpal and/o% interest due
         the said United S-batesof America by reason of any loan
         end/or advancement obtalned in accordance with the pro-
         visions of thla Act;. . ." (Underscoring ours)
              WF th8nk the vording of this provision is explicit and
    clear in setting out the exclusive pwposes  for which the donated
    tax moniee may be used; I.e., to repay the principal and the lnter-
    eat due .theUnited States of America by reason of the loan or ad-
    vaufiementto be agreed upon by the Director of the Upper Colorado
    River Authority and the U@ted States Government. Our answer to
    Pour second question Ia9 therefore, In the negative.
I
         CbrSkF x. UlliWtI
                 ABrirtwt

CEC:lh